Citation Nr: 1212969	
Decision Date: 04/10/12    Archive Date: 04/19/12

DOCKET NO.  10-23 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to March 1971.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Detroit, Michigan, Department of Veterans Affairs (VA) Regional Office (RO).  That rating decision, in pertinent part, denied the Veteran's claim of entitlement to service connection for tinnitus, and granted service connection for PTSD with an initial rating of 30 percent assigned from March 2008.  In a May 2010 rating decision, the RO increased the initial rating of the service connected PTSD to 50 percent, also from March 2008.  

The Veteran testified before the undersigned at a Travel Board hearing in July 2011; a transcript of that hearing is of record. 


FINDINGS OF FACT

1.  During the July 2011 Travel Board hearing, the Veteran indicated that he wished to withdraw his appeal concerning the issue of entitlement to an initial rating in excess of 50 percent for PTSD.

2.  Resolving all reasonable doubt in favor of the Veteran, the Veteran's tinnitus is due to in-service noise exposure.  






CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by the Veteran concerning the issue of entitlement to an initial rating in excess of 50 percent for PTSD are met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011). 

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal

During the July 2011 Travel Board hearing, the Veteran indicated that he wished to withdraw his appeal concerning the issue of entitlement to an initial rating in excess of 50 percent for PTSD.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  The Veteran has properly withdrawn his appeal concerning the issue of entitlement to an initial rating in excess of 50 percent for PTSD, and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review that issue and it is dismissed. 

Service connection

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2011).  With regard to the issue decided herein, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in- service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

The Veteran served aboard an aircraft carrier during the Vietnam conflict.  Service connection has been granted for hearing loss based on inservice noise exposure, and for PTSD based in part on the Veteran being exposed to multiple loud explosions while serving on the U.S.S. Enterprise in 1969.  Thus, VA has already conceded that the Veteran experienced significant inservice noise exposure.

An April 2008 private audiologist's statement noted the Veteran's reported history of noise exposure from jet aircraft on a daily basis on an aircraft carrier.  The audiologist stated that, based on this history of noise exposure, it was as likely as not that the Veteran's military history contributed to his tinnitus.

On a VA audiologic examination in March 2009, the examiner noted that the Veteran's tinnitus had its onset a couple of years ago and occurred only every now and then.  While the examiner opined that the Veteran's hearing loss was at least as likely as not related to military noise exposure, she stated that, based on the history of the Veteran's tinnitus having its onset only a couple of years ago, tinnitus was not caused by or a result of military noise exposure.

The Veteran provided credible testimony before the undersigned that he began experiencing ringing in his ears following the explosions in service in 1969; that the ringing persisted at a stable level for many years after service; and that beginning seven or eight years ago it had worsened to its current level.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (lay testimony may establish the presence of tinnitus because ringing in the ears is capable of lay observation); Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (noting that the credibility of a witness may be impeached by a showing of interest, bias, inconsistent statements, consistency with other evidence), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  He further stated that the March 2009 VA examiner had apparently misinterpreted the Veteran's statements regarding the onset of his tinnitus; the examiner had evidently taken his report of recent worsening of the ringing in his ears to mean the ringing had begun at that time rather than to have only increased in intensity.  

The Board finds that the evidence of record supports a finding of service connection for tinnitus.  First, there is a currently diagnosed disability as the Veteran provided competent and credible testimony of current tinnitus and the March 2009 VA examiner also diagnosed tinnitus.  Second, the Veteran provided competent and credible testimony regarding in-service tinnitus and noise exposure.  Third, the Board finds that the private medical opinion is more probative than the VA medical opinion.  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board must assess the credibility and probative value of the medical evidence in the record).  This is because the private opinion is based on an accurate history of the Veteran's noise exposure and the VA opinion is based on an incorrect history of the onset of tinnitus.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (providing that a central issue in determining the probative value of an examination is whether the examiner was informed of the relevant facts in rendering a medical opinion).  Furthermore, the Veteran provided competent and credible testimony of tinnitus ongoing since service discharge.  The most probative evidence of record thus demonstrates tinnitus is related to the Veteran's in-service noise exposure.  Accordingly, service connection for tinnitus is warranted.  



ORDER

The claim of entitlement to an initial rating in excess of 50 percent for PTSD is dismissed. 

Service connection for tinnitus is granted.



____________________________________________
K. MILLIKAN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


